                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                        Plaintiff,

                 v.                                                  Case No. 18-CR-156

KONG MENG LEE,

                        Defendant.


                ORDER REGARDING MOTION FOR RECOMMENDATION


          On April 23, 2019, Kong Meng Lee was sentenced to 70-months on his conviction for

Conspiracy to Distribute Controlled Substances. Lee has now filed a motion asking this Court to

issue a judicial recommendation to the Bureau of Prisons that he receive the maximum amount of

RCC/Halfway House placement allowed. It is, of course, the responsibility of the Bureau of

Prisons (BOP) to determine where the confinement portion of any sentence, once imposed, takes

place. The BOP is also in the best position to assess the defendant’s institutional adjustment and

any more recent evidence of his risk and treatment needs. Subject to these qualifications and based

on the offense of commission and the information available at the time of sentencing, the Court

does not oppose the defendant being given the maximum RCC/Halfway House placement allowed

by law.

          Dated at Green Bay, Wisconsin this   21st   day of July, 2021.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




           Case 1:18-cr-00156-WCG Filed 07/21/21 Page 1 of 1 Document 108
